Citation Nr: 1636177	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.  

2.  Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served in the Army Reserves from April 2002 to April 2010, including active duty during June 2003 to February 2004, April 2005 to July 2006 and December 2007 to January 2009.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  These matters were remanded in September 2013.


FINDINGS OF FACT

1.  Right ear hearing loss is not shown for VA disability purposes.

2.  The weight of the evidence is against a finding that hearing loss, left ear, was manifested during the Veteran's period of active service; it did not manifest within a year of separation from service, and is not otherwise the result of a disease or injury during active service. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hearing loss, right ear, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for an award of service connection for hearing loss, left ear, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran was sent a letter in March 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the bilateral hearing loss claim, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded VA examinations which are discussed in detail below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to the claimed disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  



Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Only for claims involving chronic diseases under 38 C.F.R. § 3.309(a) is service connection possibly solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  In such claims, the veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under § 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153)  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, |
1 Vet. App. 49, 53 (1990). 

Initially, the Board notes that there are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

An examination conducted in January 2002 shows hearing loss in the right ear.  11/20/2015 VBMS entry, STR-Medical at 8.  Specifically, the examination shows a 40 decibel auditory threshold at 500 Hertz, which meets VA standards for hearing loss.  38 C.F.R. § 3.385.  Thus, the Veteran had right ear hearing loss that preexisted service, and the presumption of soundness does not apply.  38 U.S.C.A. § 1111.  As a pre-existing condition is shown in the right ear, aggravation would need to be shown.  38 C.F.R. § 3.303(a), 3.306.

With regard to the left ear, the January 2002 examination reflects 30 decibel auditory thresholds at 500 Hertz and 1000 Hertz.  11/20/2015 VBMS entry, STR-Medical at 8.  Otherwise testing showed 20 decibel or less auditory thresholds for 2000-4000 Hertz in the left ear.  Per Hensley, while some degree of hearing loss was shown at 500 and 1000 Hertz in the left, such findings do not reflect a defect with regard to the left ear.  See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of § 3.385 is not a "defect" because it is not considered a disability for VA purposes).  Specifically, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz reached 40 decibels, and none of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) were 26 decibels or greater.  
A left ear hearing loss disability per § 3.385 was not shown.  Thus, the Veteran is presumed sound in the left ear upon entry into service.  

With regard to the right ear, while pre-existing hearing loss was shown upon entry into service, post-service hearing loss in the right ear has not been shown.  

In November 2009, the Veteran underwent a VA audiometric examination and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
20
5
15
10
LEFT
35
30
15
20
20

Speech recognition was 100 percent in both ears.  Per such findings, hearing loss is not shown in the right ear.  


In July 2015, the Veteran underwent a VA audiometric examination and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
10
15
15
LEFT
35
30
20
25
35

Speech recognition was 98 percent in the right ear and 96 percent in the left ear.  Per such findings, hearing loss is not shown in the right ear.  

As detailed above, service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Specifically, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz reach 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  With regard to the speech recognition score for the right ear, it was 100 and 
98 percent upon VA examinations.  Consequently, in this case, the Veteran's hearing, right ear, is within normal limits for VA purposes.  38 C.F.R. § 3.385.  Thus, despite the fact that right ear hearing loss was shown upon entry into service, testing conducted post-service reflects that hearing loss, right ear, is no longer shown.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the right ear per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right ear as defined by § 3.385.  The Board notes that the November 2009 VA examination was within the first year post-discharge from active service.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  As there is no probative evidence of a hearing loss disability in the right ear, as defined by the applicable regulation, during the appeal period or recent to the filing of the claim for service connection,  the issue of service connection for hearing loss, right ear, is denied.

As a disability is not shown in the right ear, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service, to include whether any pre-existing condition was aggravated by service.  The Board acknowledges the statements from the Veteran with respect to his noise exposure experienced during service.  While the Board finds these assertions credible, the fact remains that he does not have a disability of the right ear for VA purposes. 

With regard to the left ear, as detailed hereinabove, at the November 2009 VA examination hearing loss, left ear, was not shown per § 3.385.  At the July 2015 VA examination, however, hearing loss, left ear, was shown per § 3.385.  

The Veteran's DD Form 214s reflect that his military occupational specialty was as a civil affairs specialist.  He had two tours in Afghanistan and received the combat action ribbon.  

In light of the Veteran's service, the record establishes that the Veteran had noise exposure in service and that he has a current hearing loss disability in the left ear.  The outcome of the appeal turns on whether the hearing loss, left ear, is related to the noise exposure or other disease or injury in service. 

Service treatment records do reflect notations of mild/low sensorineural hearing loss in the left ear.  11/20/2015 VBMS entry, STR-Medical at 14, 19, 22.

However, as detailed, on examination in November 2009, hearing loss was not shown per § 3.385.  

Hearing loss, left ear, was shown on examination in July 2015.  With regard to whether there was a permanent positive threshold shift (worse than reference threshold) greater than normal measurement variability at any frequency between 500 and 6000 Hertz, the examiner stated Yes.  With regard to whether the Veteran's left ear hearing loss is at least as likely not due to service, the examiner stated No.  The examiner noted that the Veteran reported that he served in the Army Reserves from 2002 to 2010.  He stated that he was active duty in 2003, 2005 and 2007.  The examiner noted review of the Veteran's medical records.  Review of his results revealed that he enlisted into the Reserve in 2002 with a mild hearing loss at 500 to 1000 Hertz in the left ear and normal hearing from 2000 to 6000 Hertz.  The examiner stated that there was no significant shift in hearing from his enlistment audiogram in 2002 to an audiogram measured in 2009.  So even though there was a permanent, positive threshold shift, this shift was not significant.  Based on the fact that there was no significant shift in hearing from enlistment to 2009, the examiner opined that his hearing was less likely than not affected by his military career.  Such opinion is entitled to probative weight as it was provided by an audiologist with specialized training and was supported by a thorough analysis in consideration of the lay and objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295. 304 (2008).  There is no contrary opinion of record.

The Board has given consideration to 38 U.S.C.A. § 1154(b), which provides that if a combat veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  A combat veteran may invoke section 1154(b) to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) ("[A]lthough the record contained evidence of the cause of [the veteran's] disability-acoustic trauma mortar blasts ... -he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service.") (emphasis in original).  In Reeves, the Federal Circuit reasoned that this distinction is useful because if a veteran is able to "use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id.  

In this case, however, there is clear and convincing evidence that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz during service, and on examination in November 2009 hearing loss was not shown.  Hearing loss, left ear, was shown several years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The lapse of many years between the Veteran's separation from service and diagnosis of a disability militate against the application of 38 U.S.C.A. § 1154(b) for a grant of service connection. 

Moreover, although this case involves a chronic disease under 38 C.F.R. § 3.309(a), there is insufficient evidence of continuous symptoms.  While the Veteran filed a claim of service connection in March 2009, as detailed above there were no objective findings of a chronic hearing loss disability on VA examination conducted in November 2009.  A chronic hearing loss disability in the left ear was not shown until July 2015.  As such, the Board finds that the evidence show a break in continuous symptoms.

The Board has given consideration to the lay evidence from the Veteran pertaining to his noise exposure experienced during service and his belief that he has hearing loss due to service.  The Veteran, however, is not capable of diagnosing hearing loss as such requires appropriate audiometric testing and specialized training in the field of audiology.  While the Veteran is competent to attest to any hearing problems during and since service, such reports conflict with the normal assessment in November 2009 and the subsequent examination which reflected hearing loss, left ear, but contained a negative etiological opinion.  The Veteran does not have the requisite medical expertise to find that this disability is due to service.  His etiological opinion is not competent and is entitled to no weight.  In light of the Veteran's assertions of noise exposure and VA conceding noise exposure, a medical opinion was sought, which was negative.  The Board finds that the pertinent medical evidence and opinion outweighs the lay contentions of the Veteran.  

In sum, the preponderance of the evidence is against a finding of entitlement to service connection for left/right ear hearing loss.  


ORDER

Entitlement to service connection for hearing loss, right ear, is denied.

Entitlement to service connection for hearing loss, left ear, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


